 J.H. RUTTER-REX MANUFACTURING COMPANY19J.H. Rutter-Rex Manufacturing Company, Inc.andAmalgamatedClothingWorkers of America,AFL-CIO. Cases 15-CA-721 and 15-CA-723November 5, 1971SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn February 13, 1956, the National Labor Rela-tions Board issued a Decision and Order in the above-entitled proceeding' in which it found that Respon-dent had violated Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended. TheBoard's Order directed Respondent,inter alia,to offerto the unfair labor practice strikers who madeunconditional requests for reinstatement immediateand full reinstatement to their former or substantiallyequivalent positions, and to make them whole for lossof pay resulting from the failure to reinstate them onrequest. Thereafter, the Board's Order was enforcedin full by the United States Court of Appeals for theFifth Circuit, including its reinstatement and backpayprovisions.2Pursuant to a backpay specification and appropri-ate notice issued by the Regional Director for Region15, a hearing was held before Trial Examiner OwsleyVose for the purpose of determining the amounts ofbackpay due the discriminatees. On June 6, 1966, theBoard issued a Supplemental Decision and Order3 inwhich it ordered Respondent to pay to certainenumerated discriminatees backpay in the amountsfound by Trial Examiner Vose, as modified by theBoard. The Board found,inter alia,that, with respectto those employees whose backpay was still accruing,payment to them of the net amount found to be dueand accruing constituted satisfaction of Respondent'sobligation only up to June 24, 1961, the terminal dateof the backpay specification.Thereafter, the United States Court of Appeals forthe Fifth Circuit granted in part and denied in part theBoard's cross-petition for enforcement of its Supple-mental Decision and Order.4 The court found that theBoard had been guilty of "inordinate" delay in issuingthe backpay specification and it modified the Board'sOrder to eliminate all backpay accruing after July 1,1959. On writ of certiorari to the Fifth Circuit Courtof Appeals, the United States Supreme Court reversedthe circuit court's judgment.5 On April 6, 1970, thecircuit court issued its supplemental judgment enforc-ing the Board's Supplemental Decision and Order.Pursuant to a supplemental backpay specificationand appropriate notice issued by the RegionalDirector for Region 15 on November 30, 1970, ahearingwas held before Trial Examiner LowellGoerlich for the purpose of determining the amountsof backpay due the 33 discriminatees whose backpaycontinued to accrue beyond June 24, 1961, the end ofthe period covered by the initial backpay specifica-tion. On June 23, 1971, the Trial Examiner issued hisDecision in Backpay Proceedings, which is attachedhereto, in which he awarded specific amounts ofbackpay to the 33 discriminatees. Thereafter, Respon-dent filed exceptions to the Trial Examiner's Decisionin Backpay Proceedings and a supporting brief. TheGeneral Counsel filed exceptions to parts of theDecision, a supporting brief, and a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. During the hearing Respondentserveda subpoena duces tecumon the RegionalDirector for Region 15 requiring him to produce"each and every statement, written and/or recordedand memoranda made by or as a result of interview orcontact with any person, including backpay claim-ants,which pertains to employment, search foremployment, interim earnings, availability for em-ployment and/or any other matter affecting anybackpay claimant for the periods January 1, 1961through December 31 of the year in which eachindividual claim terminates." Pursuant to NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended,Sections 102.117 and 102.118, Respondent sought theGeneralCounsel's permission for the RegionalDirector for Region 15 to comply with the subpena.Thereafter, the General Counsel denied Respondent'srequest on the ground that "the information sought isin the nature of pretrial discovery which is notavailable in unfair labor practice hearings" and it "isin the nature of investigatory materials compiled forlaw enforcement, and is of a privileged or confidentialnature," falling within the exemptions of 5 U.S.C.Section 552(b).Thereafter,Respondent serveda subpoena ducestecumon Thomas D. Johnston, counsel for theGeneral Counsel in the instant proceeding, requiringhim to produce the identical material previouslysought from the Regional Director. Counsel for the11 I5 NLRB 388.4399 F.2d 3562245 F.2d 5945396 U 5.258.3158 NLRB 1414.194 NLRB No. 6 20DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel then filed a petition to revokesubpoena duces tecumwith the Trial Examinercontending,interalia,that,as noted above, theGeneral Counsel had refused to release the sameinformation pursuant to the subpena directed againstthe Regional Director; that in the instant situationRespondent had not requested the General Counsel'spermission to allow Counsel Johnston to comply withthe subpena; that the material sought by Respondentconstituted the Board agents' "work product" andthus need not be produced; that the subpena did notdescribewith sufficient particularity the evidencesought; and, in any event, that all witnesses' state-ments, as defined in Rules and Regulations Section102.118(d), would be made available for purposes ofcross-examination pursuant to Section 102.118(b)(1).In opposing the General Counsel's petition torevoke, Respondent argued to the Trial Examiner, asit did in its brief in support of,exceptions before theBoard, that, in view of the protracted nature of theproceeding and Respondent's inability therefore toobtain evidence needed to formulate its defense, theGeneral Counsel should be required to produce thedata upon which he based the supplemental backpayspecification.The Trial Examiner concluded that, since theGeneral Counsel had called the compliance officerwho prepared the supplemental backpay specifica-tion, and he had as a witness testified how eachdiscriminatee's backpay claim was determined, theGeneral Counsel had "waived the privilege againstdisclosureand has imphedly given his consent,disclosing to the Respondent all files, documents,reports and memoranda and other records which wereutilized byMr. Norton [the compliance officer] inframing his testimony as well as framing the specifica-tions. In the Trial Examiner's opinion, therefore, theRespondent is entitled to any files, documents ormemoranda or records of the Board which touchupon the testimony or are relevant to the testimony ofMr. Norton or to the specifications as filed in thisproceeding. Consequently, the Trial Examiner over-rulesthe motion to revoke the subpoena."Thereafter, the General Counsel filed a request forspecial permission to appeal the Trial Examiner'sruling to the Board contending that the TrialExaminer cited no precedent for his ruling, thatRespondent had not secured permission for release ofsaid documents, and, moreover, that the ComplianceOfficer only testified to matters contained in thesupplemental backpay specification and did notphysically refer to documents, memoranda, notes,etc., in the files while testifying except those already inRespondent's possession.By telegraphic order dated March 25, 1971, theBoard granted, the General Counsel's request forspecial permission to appeal the Trial Examiner'sruling denying the petition to revoke subpena. TheBoard then reversed the Trial Examiner's ruling,stating that it was too broad with respect to matterrequired to be produced.In the interim, on March 24,197 1, Respondent filedamotiontodismissthe supplemental backpayspecification on the ground that the General Counselhad refused to comply with the Trial Examiner'sruling to produce the subpenaed documents. Respon-dent contended that the evidence sought was neces-sary and material to the defense of the claims allegedin the supplemental backpay specification and thatthe refusal of the General Counsel to comply with theTrialExaminer's ruling substantially prejudicedRespondent. Upon receiving the Board's telegraphicorder reversing the Trial Examiner's ruling, the TrialExaminer denied Respondent's motion to dismiss. Weagree with that ruling. Moreover, we note that in allother respects the General Counsel complied withapplicableBoard evidentiary rules. Thus, whereaffidavitsof witnessescalled by the General Counselexisted, the General Counsel made them available toRespondent's counsel.In a few instances,memorandaof conversations betweenBoard agentsand discrimi-nateeswere also turned over to Respondent. Inkeeping with the Board practice, Respondent receivedcopiesof all official social security documentspertainingto the discriminatees.Finally, except for,'discriminateeDenley,whom Respondent had anopportunity to call, the General Counsel called all thediscriminateesinvolved herein so Respondent's coun-sel could engagein cross-examination.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entire''record in this proceeding, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner with the following minor modifica-tions.We adopt the Trial Examiner's findings anddeterminations of backpay due the following discri-minateesexcept where modified herein:Victoria Allen$2,543Sonora Barnes(Rochon)340DorisE. Bowles812MargueriteBozonier1,601Miriam Cheri530Bessie Cooper (Lee)1,591Georgiana Davis (Deruisa)2,252Lenora Davis 62366 In the amended supplemental backpay specification Lenora Davis'Examiner inadvertently failed to note this change.The award as statedclaimed gross backpay was reduced from$293 to $236 but the Trialreflects this correction J.H. RUTTER-REX MANUFACTURING COMPANY21Alice T. Denley (Gabriel)21Gloria Dixon191Minnie M. Fernandez2,185EthelMae Foreman (Askin)1,414Edna Francis1,161Jimmie Lou Green3,536Gustavia Haynes (Gale)4,530VictoriaHenderson 72,121Rose Marie Hicks1,778Louise Jackson (deceased)1,286Eunice Johnson82,772LilaMae Landry (Coston)192Dorothy White (Learson)1,591Leonard Lewis386BessieMontgomery393Adele Nash9 (Hall)1,532Desideria O'Campo766Yvonne Parnell (Charles)1,367Dorothy K. Reed962Adele L. Robertson1,181Rosalie Thornton807MarjorieWalker351Alma Wallace52Fannie M. Watford 109,592BeatriceWhite (Lane)3,007ORDEROn the basis of the foregoing Second SupplementalDecision and Order and the entire record in thisproceeding, the National Labor Relations Boardhereby orders that Respondent, J. H. Rutter-RexManufacturing Company, Inc., New Orleans, Louisi-ana, its officers, agents, successors, and assigns, shallpay to the employees involved in this proceeding asnet backpay the amounts awarded to them in thisSecond Supplemental Decision and Order withinterest. It is further ordered in view of the death ofLouise Jackson that Respondent pay to Jackson'sestateorany person or persons as their interests mayappear the backpay due and owing on behalf ofJackson, including interest,7In the amended supplemental backpay specificationVictoriaHenderson's claimed gross backpay was likewise reduced from $2,163 to$2,161 which, less found additional interim earnings of $40, results in netbackpay of $2,121. The award as stated reflects this correction.a In the supplemental backpay specification Eunice Johnson's allegedbackpay was $2,772 but in his brief the General Counsel erroneouslyasserted that backpay due Johnson amounted to $2,272 The TrialExaminer apparently relied on the General Counsel's inadvertent error.The award as stated reflects this correction.9The Trial Examiner found that Adele Nash (Hall) was due $1,533, asstated in the General Counsel's brief In fact, the supplemental backpayspecification alleges that Nash is due $1,532 and the award as statedreflects this correction.10 Inthe amended supplemental backpay specification Fannie M.Watford's claimed gross backpay was reduced from $10,057 to $9,692 butthe Trial Examiner apparently overlooked this amendment in awardingWatford $9,957 backpay The award as stated ieflects this correction, less$100 found additional interim earningsWe agree with the Trial Examiner that Watford is entitled to backpayduring the period she engaged in a strike against her interim employer,LouisianaGarment. As found by the Trial Examiner, she incurred nowillfulloss of earnings in looking for work. She sought and for a brief timeobtainedwork during the strike period for which interim earningsamounting to $100 have been deducted from her gross backpay. Theevidence indicates that she would have been receptive to an offer to returntowork from the Respondent during the Louisiana Garment strike, nosuch offer was forthcoming. In these circumstances, we will not penalizeWatford by disallowing her backpay for the period of that strike. W. C.Nabors Company,134 NLRB 1078, 1096. To hold otherwise would be tocompel a discriminatee in situations similar toWatford's to forgo thelegitimate exercise of Section 7 rights against his interim employer in orderto reduce the backpay liability of the employer who discriminatorilydischarged him.TRIAL EXAMINER'S DECISIONIN BACKPAYPROCEEDINGSHistory of ProceedingsLowELL GOERLICH, Trial Examiner: On February 13,1956, the National Labor Relations Board, herein referredto as the Board, issued a Decision and Order 1 in the withincaptioned cases directing Respondent, J. H. Rutter-RexManufacturing Company, Inc.,inter alia,upon application,to offer to all those employees who went on strike on April21, 1954, or thereafter immediate and full reinstatement totheir former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges,dismissing if necessary all persons hired on or after thatdate, and make such applicants whole for any loss of pay byreason of the Respondent's refusal, if any, to reinstate themby the payment to each of them of a sum of money equal tothatwhich he would normally have earned, less his netearnings during the period from 5 days after the date onwhich he applied for reinstatement to the date of theCompany's offer of reinstatement, to be computed on aquarterly basis. Thereafter on June 10, 1957, the Court ofAppeals for the Fifth Circuit issued its decision grantingenforcement of the Board's Order.2 The court entered itsdecree of enforcement on August 19, 1957.On November 16, 1961, the Regional Director for Region15 of the National Labor Relations Board issued the initialbackpay specification in this matter. On January 23, 1963,Tnal Examiner Vose issued his Preliminary IntermediateReport and Order in Backpay Proceeding in which heapproved the method of computing backpay set forth in thespecification but provided that such computation in regardto group 5 employees should be subject to a 6 percentreduction which he found necessary in order fully to reflectthenumber of absences characteristic of a typicalemployee. Thereafter, on various dates between February12, 1963, and September 30, 1963, hearings were held on the1J.H Rutter-Rex Manufacturing Company, Inc.,115 NLRB 388.2N.L.R B v J H Rutter-Rex Manufacturing Company, Inc.,245 F.2d594. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDissuesraisedby the Backpay Specification and theRespondent's amended answer.On June 2, 1964, the Trial Examiner issued hisSupplemental Decision in Backpay Proceedings in whichhe ordered specific amounts of backpay to approximately172 claimants and denied backpay to approximately 35others while providing for 6 percent interest on the backpaydue for each quarter commencing from the date of hisDecision.On June 30, 1966, the Board issued its SupplementalDecision and Order.3 On July 23, 1968, the United StatesCourt of Appeals for the Fifth Circuit handed down itsopinion granting in part and denying in part the cross-petition for enforcement of the Board's SupplementalDecision and Order.4 On March 3, 1969, the SupremeCourt of the United States granted the Board's petition fora writ of certiorari and on December 15, 1969, the SupremeCourt handed down its opinion reversing the judgment ofthe United States Court of Appeals for the Fifth Circuit .5On remand the UnitedStatesCourt of Appeals for theFifthCircuit issued on April 6, 1970, its SupplementalJudgment Enforcing the Supplemental Backpay Order oftheBoard dated June 3, 1966, except as to certainindividuals, none of whom are included in the Supplemen-talBackpay Specification which is the subject of thisproceeding.6A controversy having arisen over the amount of backpaydue under the terms of the Board's Supplemental Decisionand Order as enforced by a United States Court of Appealsfor the Fifth Circuit, the Regional Director of the NationalLaborRelationsBoard for Region 15, pursuant toauthority duly conferred upon him by the Board,issued aSupplemental Backpay Specification on November 30,1970, in which it was alleged the amount of backpay whichthe Regional Director claimed was due under the Board'sSupplemental Order as enforced by the court.On February 16, 17, 18, and 19 and March 22, 23, 24, and25, 1971, this proceeding came on for hearing on theSupplemental Backpay Specification, amendments thereto,and on the Respondent's answer.Each party was affordeda full opportunity to be heard, to call,examine, and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to file briefs.Allbriefs in total, 122 pages, have been carefullyconsidered by the Trial-Examiner.Upon consideration of the Supplemental BackpaySpecification, the amendments thereto, the Respondent'sanswer, the evidence adduced at the hearing, the record as awhole, and the posthearing briefs of the parties and in viewof the Trial Examiner's observation of the demeanor of thewitnesses, the Trial Examiner makes the following findingsof fact,conclusionsof law, and reasons therefor.3 158 NLRB 1414, directing,intera&c,that the Respondent pay to theemployees involved in the backpay proceeding the net Backpay amountincluding interest from the date ofthe TrialExaminer's SupplementalDecision but mmus the tax withholding required by the Federal and statelaws as setforth oppositetheir namesin the Appendix to the TrialExaminer's Supplemental Decision except for certain individuals named inthe Supplemental Decision and Order who were to be paid the amount setforth by the Board. Additionally, the Board held: "With respect to thoseemployees whose backpay was still accruing, as found by the TrialExaminer in his Supplemental Decision,payment to them of a net amountfound to be due and accruing constitute the satisfaction of Respondent'sFirst:In the Supplemental Backpay Specification, asamended, hereafter referred to as the Specification, theGeneralCounsel seeks backpay for 32 black femaleclaimants and 1 black male claimant covering the periodfrom July 1, 1961,7 until each claimant was offeredreinstatement.With the exception of Louise Jackson, nowdeceased, and Alice Denley (Gabriel) who presently residesin the State of California and whose claim amounts to $21,all the claimants were produced for testimony by theGeneral Counsel and were cross-examined by Respon-dent's counsel.Gross backpay claims for all of the claimants, with theexception of Leonard Lewis, were based on a formulawhich utilized the average quarterly earnings of 15employees in a control group, excluding those quarterswhere their earnings were less than $100 or less than 60percent of the average of their three previous quarterearnings. These quarters were excluded because they werenot representative. The 15 employees in the control groupwere among those employees in the control group used inthe initial backpay proceeding and were still employed bytheRespondent throughout the backpay period in theinstant case. This group was selected because they werefemale production workers and had been treated in asimilarmanner in the initial backpay proceeding fordetermining gross backpay.With respect to the remaining claimant, Leonard Lewis, adifferent formula was used because of the nature of hiswork and the limited backpay period. Lewis' gross backpaywas computed by taking the gross earnings of anotheremployee, Isaac Williams, who performed similar work andwho was one of the control group used in computing Lewis'backpay in the initial backpay proceeding, and comparinghis earnings in the last quarter set forth in the initialbackpay specification with the amount of earnings whichTrial Examiner Vose found Lewis was entitled to for thatquarter and then applying percentage ratio between theearnings ofWilliams and Lewis for that quarter withWilliams'earningsfor the quarter claimed in the instantcase, thereby determining Lewis' gross backpay.The grossearningsof the control group employees werecomputed from July 1, 1961, through the period theclaimants were entitled to backpay in the instant case. Theaverage quarterly earnings for the control group employeeswere reduced by 6 percent to compensate for normalabsenteeism of employees; such a reduction had beenprovided for by Trial Examiner Vose in the initial backpayproceeding.The earnings of the control group employees were takenfrom their social security earnings records.The figures set forth in the Specification for the quarter1970-72 are projectedearningsbased on the previousobligation only up to June 24, 1961, which isthe endof the period coveredby this specification."4 J. H. Rutter-Rex Manufacturing Company, Inc. v. N.LR.B.,399 F.2d356 (CA. 5).5N.L.R.B. v. J. H.Rutter-Rex ManufacturingCompany, Inc.,396 U.S.258.6 J. H. Rutter-Rex Manufacturing Company, Inc. v. N. L. R. B.,434 F 2d1318.4The Specification in theinitialbackpayproceedingended with thedate of June 24, 1961. J.H. RUTTER-REX MANUFACTURING COMPANY23quarter earnings because social security records for thatperiod were unavailable at the time the Specification wasprepared.The interim earnings of the claimants reflected in theSpecification were based on information taken from theirsocialsecurity earnings records for thoseearningsreportedto the Social Security Administration and from informationobtained from each claimant foranyearnings not reportedon theirsocialsecurity earnings records. However, themajority of the interimearningswere reflected on the SocialSecurity 4180 Forms, copies of which were furnished toRespondent. The exceptions of those earnings not reportedon the social securityearningsrecords, primarily related todomestic work and,in one instanceinvolving GeorgianaDavis (Deruisa), related to earnings derived from part-timework at two different restaurants.Only one employee, Adele Robertson, claimed expensesin connection with her search for work, which expenseswere deducted from her interim earnings during thatparticular quarter. This involved a $33 train fare from NewOrleans to Chicago, where she subsequently obtainedemployment.No claims in the Specification were made for thosequarters in which net interim earnings exceeded grossbackpay or for quarters or portions of quarters where theclaimant was out of the labor market because ofillness,maternity or personalreasons,inadequate search for work,or where backpay was tolled during the quarter.The net interimearningsset out in the Specification werethose earnings of the claimants earned during the quartersor portions of the quarters claimed,less expensesincurredin seeking work.The net backpay of each claimant set forth in theSpecificationwas determined by reducing the grossbackpay by the net interim earnings of each claimant foreach quarter or portions of each quarter claimed and byadding the quarters together, giving the total amount ofbackpay due each claimant, not including interest.Recovery was sought for the net backpay of eachclaimant as well as interestin the amount of 6 percent to becomputed on the basis ofIsis Plumbing & Heating Co.,138NLRB 716.Joseph G. Norton, the compliance officer of the Boardwho had drawn the Specification, explained the formula, itsapplication,and the computations contained in theSpecification.His testimony was clear, forthright, andhonest and the Trial Examiner was impressed that he wasan ingenuousperson, knew hisbusiness, and had drawn theSpecification with great care and caution. Indeed the TrialExaminer is convinced that the testimony of Norton as wellas the Specification reveal that doubts were resolved infavor of the Respondent. There is no question in the TrialExaminer'smind that the Specification is fairly drawn.8 In comparing the General Counsel's formula to the Respondent'sproposed formula, in support of which no evidence was adduced, counselfor Respondent said,There are some differences to a greater or lesser extent in individualcases but, in general, the overall -result was substantially the same.We don't intend to waive any contention that the methodadopted by the Board as compared to a realistic departmental method,was designed to achieve the highest backpay result and, as best we candetermine, it was purely coincidental that the figures end up as theyhave and we emphasize, we did not discover this until after the answerFurthermore, the Respondent, for all practical purposes,conceded the correctness of the gross backpay figures"contained in the Specification.The Trial Examiner finds that the formula employed bythe General Counsel was fair and reasonable and that theGeneral Counsel establisheda prima faciecase for theamounts sought in the Specification.Second:The Respondent contends that the supplementalbackpay claims should be dismissed because of theunjustified delay of the Board in filing the SupplementalBackpay Specification and because of the GeneralCounsel's refusal to produce evidence. As to the lattercontention, the Board has answered it adversely to theRespondent in the Respondent's direct appeal to the Board.As to the former contention, the Supreme Court in theabove-captionedRutter-Rexcase at 396 U.S. 258 hasanswered it adversely to the Respondent. The defense, ofcourse,would not lie, in the cases of claimants Green,Haynes, Hicks, or Lewis, who by reason of alleged strikemisconduct were not offered employment until 1970, andclaimants Davis and Watford, who also were not offeredemployment until 1970.While the Supreme Court thought it "deplorable" if theRespondent were hampered in the presentation of itsdefenses to the Backpay Specification by delay, it held thatitwas "even more deplorable" that innocent employees hadto live for some years on reducedincomes asa combinedresult of the delay and the Respondent's illegal failure toreinstate them.Of the Respondent, the United States Court of Appealsfor the Fifth Circuit has said (399 F.2d 356) (after referringto the Respondent's confrontations with the Board):It convinces us, of course, that Rutter-Rex is not, andhas not been, a babe in the woods, now about to bevictimized for ignorance or inadvertent ineptitude in thefield of employer-employee relations, as regulated bythe National Labor Relations Act.The court also said:The Company, experienced in labor disputes andrepresented by outstanding counsel, could not havepossibly overlooked the plain command of the Court'sdecree that employees should be reinstated uponapplication and made whole for any loss of pay theymight have suffered by refusal to reinstate.9The Trial Examiner also found Respondent's counsel tobe outstanding and surely capable of comprehending a longtime ago Justice Marshall's suggestion that "[i ]t may be thatthe company could have, through the courts, compelledearlierBoard action." JusticeMarshall was referring toSection 10(e)(A) of the Administrative Procedure Act, 5U.S.C. 1009(e)(A) (1964), which provides that courts shall"compel agency action unlawfully withheld or unreason-ably delayed." That learned Counsel did not try thiswas filed but we think the legal issue is framedand we just don'tchoose to litigate allthese details of actual grossdollar amounts. Notnet but grossdollar amounts which are similarin our computation andthe Board's computation because we thinkthat onbalance that willachieve little.... So, we stickto our contentions about the formulabut in saying this we understandyou will, in all probability, adoptthose grossfigures.9 It is the latterpart of thisdecree which the Respondent seeks now toavoid. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDprocedure, if the Respondent were apprehensive of delay,seemsto indicate that the Respondent accepted the delayand pursued a course which was best fitted to its antiunionneeds.In any event, any discouragement of its employees'union activities which was caused by its withholdingbackpay payments for such a long period mitigated to theadvantage of the Respondent, and its employees were lefttowonder for many years whether their employer wasobligated to fully comply with the Act and whether the Actreally afforded them protection in the pursuit of their unionactivities.For the employees such a state was "even moredeplorable."In light of the Supreme Court's decision, with which theTrial Examiner is wholly in accord, the Trial Examinerfinds that the Respondent's contention as set out above iswithout merit. Under the circumstances of this case fairplay does not demand that the remedial policies of the Actbe so lightly treated as to exonerate a convicted wrongdoerof the consequences of his misconduct. As a matter ofpublic concern, it is better that the salutary purposes of theAct be accommodated.The General Counsel's explanation for the delay is bothreasonableand adequate:The Supplemental Backpay Specification in theinstant casewas not issued until November 30, 1970,because of the Respondent's refusal at all times tocomply with either the Trial Examiner's SupplementalDecision in Backpay Proceeding or the Board'sSupplemental Decision and Order in the initial BackpaySpecification proceedings, whereby Respondent wasrequired to pay certain amounts of backpay to the sameclaimantsas in the instant proceeding and whosebackpay was still occurring, until after the United StatesCourt of Appeals for the Fifth Circuit issued itsSupplemental Judgment on April 6, 1970; Respondent'sfailure or refusal to offer reinstatement to some of theseclaimantsuntil as late as May 1970; and because of theinterveningproceedings before the Board and Courtsbetween the issuance of the initial Backpay Specifica-tion and the above-mentioned Supplemental Judgmentof the Court on April 6, 1970. In addition, Respondentrefused to make any of its records available for thepurpose of computing the gross backpay in theSupplemental Backpay Specification, therebycausingadditional time for preparation of the SupplementalBackpay Specification, as well as time spent forsettlementpurposes.Third:In the recent case ofFibreboard Paper ProductsCorporation,180 NLRB No. 33, the Board has reviewed andioThe Board citesN.L.R.B. v Mooney Aircraft, Inc.,366 F.2d 809 (C.A.5). In such casethe court commented at 812While the General Counsel has the burden of proving unlawfuldiscriminationon the part of the employer, and hence that backpay isdue, theemployer usually has the burden of establishing affirmativedefenseswhich wouldmitigatehis liability.N L R.B v. Miami Coca-Cola Bottling Co, supra[360 F.2d 569];N.LR B v. Brown & Root,Inc.,8 Cir. 1963, 311 F.2d 447. Among these affirmative defenses arethe unavailability of jobs because of nondiscriminatory factors, theemployees' wilful loss of earnings, and employees'interim earnings tobe deducted from the backpay award.ssstThe casesare unanimousthat the Employer must establish thesedefensesby a preponderance of the evidence.N LR.B. v Miami Coca-summarized some of the guiding principles applicable tobackpay cases:"Willful loss of earnings is an affirmative defense, andthe burden of proof is on the Respondent.[10] Once theGeneral Counsel has shown the gross amount of backpaydue, the burden is upon the employer to establish facts tonegative or mitigate liability to a given employee.["] Andfinally, `any uncertainty is resolved against the wrongdoerwhose conduct made certainty impossible.' ""It is accepted by the Board and reviewing courts that adiscriminatee is not entitled to back pay to the extent thathe fails to remain in the labor market, refuses to acceptsubstantially equivalent employment, fails diligently tosearch for alternative work, or voluntarily quit alternativeemployment without good reason."N.L.R.B. v.MastroPlastics Corporation,354 F.2d 170 (C.A. 2) fn. 3.The test is whether the discriminatee has made reasona-ble efforts to find new employment which is substantiallyequivalent to his prior position.AmericanManufacturingCo., 167 NLRB 520, 525. In this respect the duty imposedon the discriminatee to minimize his loss of earnings stemsfrom "the healthy policy of promoting production andemployment." SeeSouthern Silk Mills, Inc.,116 NLRB 769,772. But this duty ". . . does not require success; it onlyrequires an honest good faith effort.... "N.LR.B. v.Cashman Auto Co., 223F.2d 832, 836 (C.A. 1).In computing the backpay awards the Board endeavorsto restore the employee to thestatus quohe would haveenjoyed if he had not been discriminatorily discharged.N.L.R.B. v. U. S. Air Conditioning Co.,336 F.2d 275, 277(C.A. 6);N.LRB. v. Robert Haws Company,403 F.2d 979(C.A. 6).A discriminatee who has otherwise made reasonableefforts to seek out new employment is not required ineach specific quarter to repeat job applications whichfrom her past efforts she knows are foredoomed tofutility in order to protect her claim of backpay for thatparticular quarter. Rather, the entire backpay periodmust be scrutinized to determine whether throughoutthat period there was, in the light of all surroundingcircumstances, a reasonable continuing search such asto foreclose a finding of willful loss.[Cornwell Company,Inc.,171 NLRB No. 43.]The Respondent's affirmative defenses other than thosewhich were purely legal were supported primarily by cross-examination of the claimants. Since these defenses mustrelate to the credibility of the claimants, the Trial Examinercarefully observed the demeanor of each witness as itrelated to the truthfulness of his or her testimony. In thisCola Bottling Co, supra, N.LR.B v. Mastro Plastics Corp., 2 Cu.1965,354, F.2d 170;N.LR.B. v. Brown & Root, Inc, supraThe Court of Appeals for the Fifth Circuit has said in the above-captionedRutter-Rexcase (399 F.2d 356):backpay, asused in theapplicable statute, includesmoneyswhich it is reasonably found that an employee would actually havereceived in the absence of unlawful discrimination, that lack ofavailable jobsis anaffirmative defense, that the burden of establishingsuch a defense rests on the employer, and the burden likewise restswith an employer attempting to prove a former employee's failure tomake reasonable search for other employment.n See alsoUnited States Air Conditioning Corporation,141 NLRB 1278,1280, enfd. 336 F.2d 275 (C A. 6). J.H. RUTTER-REX MANUFACTURING COMPANY25endeavor the Trial Examiner was aided by the searchingand exacting cross-examination of counsel for the Respon-dent.Weighing all factors the Trial Examiner hasconcluded that none of the claimants deliberately lied forthepurpose of dishonestly obtaining backpay. Thisconclusion is fortified by the fact that, had the claimantslied about crucial matters, the depth and artfulness ofRespondent's counsel's cross-examination in most caseswould have wrung the truth from these unsophisticated andunlearned witnesses.While there may have been a fewtaradiddles, these did not reflect adversely on the witnesses'overall credibility as to the material mattersin issue.Each discriminatee's backpay claim will be examined inthe light of the foregoing discussion, the whole recordbefore the Trial Examiner, and the Respondent's affirma-tive defenses articulated in its answer and its memorandumto the Trial Examiner.Victoria Allen.Allen's backpay period extends from June25, 1961, through May 24, 1963. During this period sheworked for Schram Brothers in the second and part of thethird quarters of 1962 and for Lynn Fashions, Inc., in partof the third ' and fourth quarters of 1962 until each went outof business. Prior to going to Schram Brothers she appliedfor work with various employers including Haspel's, B.Bennett,Famous Sternberg, Louisiana Garment, theRespondent, and others. She was also registered at theLouisiana State Employment Security Office, drawingunemployment compensation. Following her terminationof employment at Lynn Fashions, Inc., she continued hersearch for employment. Respondent's records indicate thatAllen applied for employment with the Respondent onNovember 23, 1962. She was not hired.Respondent maintains that Allen "was content to relyupon her drawings from the unemployment compensationbureau during periods of layoff up to the maximum amountallowable" from which the inference is suggested that shefailed to search for work. As the footnote indicates 12 whatshe was required to do in order to remain eligible forunemployment benefitswas sufficient to satisfy therequirements to qualify for backpay under the Act.The Trial Examiner finds that Allen made a reasonableand diligent search for other employment and loss ofearnings, ifany,was not caused by her own willfulness andthat backpay due her, as alleged in the Specification,amounts to $2,543 plus interest at 6 percent per annum.SonoraBarnes (Rochon).Rochon's backpay periodextends from June 25, 1961, through May 24, 1963, with theexclusion of the third and fourth quarters of 1961, the first12According toWilliam J. Gilmore, Jr., Employment SecuritySupervisor 2 of New Orleans Claims Office, Department of EmploymentSecurity,anemployee of 26 years' experience,anemployee who seeksunemployment benefits,"must be out of work ...register for work at theemployment service and . . . file a claim for benefits. After [that] hereports back seven days later.sign[s] in and [has] a benefit rightsinterview whereby the whole law is explained...." In order for the weeklybenefit to be approved, the claimant must appear, sign for benefits, and beasked if he is "able and available for work," whether he has "sought workin the past week" and whether he has had"anyoffers of work." He alsosigns a statement that his answers are "true and correct" and that he hascomplied with the regulations." The claimant's application is subject toreview at all times. If a claimant presents an insufficient reason for turningdown a job he "could be disqualified." The claimant is also classified, asexplained by Gilmore, Jr.:According to the classification assigned the claimant, if he is in a typeand second quarters of 1962, and the second quarter of1963, for which no claims are being asserted. In the thirdand fourth quarters of 1962 and the first quarter of 1963 shewas employed by J. H. Bonck, Inc. In addition toregistering with the Louisiana State Employment SecurityOffice and qualifying for unemployment benefits, sheapplied for work at several employers including Haspel's,Famous Sternberg, and Cute-Togs.The Trial Examiner finds that SonoraBarnes(Rochon)made a reasonable and diligent search for other employ-ment and lossof earnings, if any, was not caused by herown willfulness and that backpay due her, as alleged in theSpecification, amounts to $340 plus interest at 6 percent perannum.Doris E. Bowles.Bowles'backpay period extends fromJune 25, 1961, through May 24, 1963. During this periodshe did daywork for Mrs. Paul Jensen and becameemployed by Deansgate, Inc., during the fourth quarter of1961where she was employed for the remainder of thebackpay period. The Respondent conceded that it"believed that Bowles truthfully testified that she looked foradditionalwork when employed only part time as adomestic." Its complaint is that "there was no way ofactually checking Bowles' earnings as a domestic becauseher former employer who lived in New Orleans until 1967or 1968 had moved to another city." (Slidell, Louisiana)Nevertheless, the burden of proof to establish Bowles'interim earnings was on the Respondent. Moreover, therecord does not disclose that Mrs. Jensen would not havebeen available for testimony.Bowles testifiedthat sheworked 2 or 3 days a week for Mrs. Jensen at $3.50 a dayplus carfare. The Trial Examiner believes that in the light ofthe Respondent's burden, the Respondent has been givenfair credit for Bowles'earnings.The Trial Examiner finds that Bowles made a reasonableand diligent search for other employment and loss ofearnings, if any, was not caused by her own willfulness andthat backpay due her, as alleged in the Specification,amounts to $812 plusinterestat 6 percent per annum.Marguerite Bozonier.Bozonier's backpay period extendsfrom June 25, 1961, through May 24, 1963, with theexclusion of the third and fourth quarters of 1961 and thefirst quarter of 1963, for whichno claims areasserted. In1962 and 1963Bozonierwas employed by J. H. Bonck Co.,Inc.When unemployed during the backpay period, shequalified for unemployment compensation and applied forwork with a number of employers. Respondent complainsthat Bozonier was "content merely to rely upon unemploy-of industry that has a high turnoverrateor hehas avaried workhistory,we put him in what we call ClassificationC and every fiveweeks he is given a form to fill out to list the places he sought work inthose fiveweeksand they askhim various questions. Haveyou beensearchingfor work?Is there any problems at homethat would keephim from acceptingwork? And hehas a desk interviewand that isgone over and checkedto determinehis availability. If you fall into acategory of a highlyunionizedgroup,we put them inA Classification,where they would be interviewed only every10 weeks.On the 10thweek we wouldask him if he is a paid up union memberand ask himto producehis unionrecord toshow that he isa paid up member ingood standingwiththe union, who normallywould get hisjobs forhim.After a claimant'sbenefitshave expired,his job application becomesinactive unlesshe reports once every thirty days. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDment compensation for the first-sixmonths or so of 1962"rather than search for employment.However, as waspointed out above,the requirements for job search toremain eligible for unemployment compensation satisfiedthe requirements for recovery of backpay under the Act.The Trial Examiner finds that Bozonier made areasonable and diligent search for other employment andloss of earnings,ifany,was not caused by her ownwillfulness and that backpay due her,as alleged in theSpecification,amounts to $1,601 plus interest at 6 percentper annum.Miriam Cheri.Cheri's backpay period extends from June25, 1961,through May 24, 1963,with the exclusion of thesecond quarter of 1962,for which no claim is asserted.During the entire backpay period Cheri worked at Seg-Mar,Inc., at a job comparable to that in which she worked forthe Respondent.The fact that Cheri worked was proof ofher desire to be employed.The fact that Cheri (as claimedby the Respondent)confirmed to a Board attorney in 1961that she would not accept an offer of reinstatement fromtheRespondent and thereby showed no interest inreturning to the Respondent's employ is irrelevant to theissues of this case.SeeHeinrichMotors, Inc.,166 NLRB783;Burnup and Sims, Inc.,157 NLRB 366,affd.383 F.2d987 (C.A. 5).The Trial Examiner finds that Cheri incurred no willfulloss of earnings and that backpay due her, as alleged in theSpecification,amounts to$530 plus interest at 6 percent perannum.Bessie Cooper(Lee).Lee's backpay period extends fromJune 25,1961, through May 24, 1963.Lee testified that during the entire backpay period sheworked 4 days a week as a domestic for Dr.Digner.at $6 aday.While the Respondent challenges the interim earningsfigure based on this testimony,Dr. Digner was not calledfor testimony.The Trial Examiner credits Lee's testimonyand finds interim earnings in the amount of $2,376 as morefully set out in the Specification.During the latter part of 1961 and in the early part of1963,Lee applied for employment at Respondent's plant.She was not hired.During the backpay period she alsolooked for other jobs and answered ads in the newspaper.She also applied at the Tulane Shirt Factory and Bonck's.Since the Respondent failed to hire Lee on application, hercontinued employment as a domestic may, to that extent,be attributed to such failure.In any event the Trial Examiner is of theopinion that Leefulfilled all her obligations to mitigate damages and thatbackpay is due her,as alleged in the Specification, in theamount of $1,591 plus interest at 6 percent per annum.GeorgianaDavis(Deruisa).Deruisa's backpay -periodextends from June 25, 1961,through May 24, 1963, with theexclusion of a portion of the third quarter of 1961, forwhich no claim is being asserted.During the backpayperiod,Deruisa, commencing in the third quarter of 1961,worked in each quarter.The fact that Deruisa workedrefutes any claim that she had voluntarily withdrawn fromthe labor market. That,as is contended by the Respondent,Deruisa would have been unavailable for daytime workwith the Respondent if it had been offered,is sheerspeculationwhich ought not to be indulged to free aRespondentwho offered no employment from theobligation of the court's decree.The Trial Examiner concludes that Deruisa was availablefor employment and satisfied her obligations to mitigatedamages and that backpay due her,as alleged in theSpecification,amounts to $2,252 plus interest at 6 percentper annum.Lenora Davis.Davis' backpay period extends from June25, 1961,through April 19, 1968,with the exclusion of thethird and fourth quarters of 1961,the first,third,and fourthquarters of 1962,the second,third,and fourth quarters of1963, 1965,the third and fourth quarters of 1966, thesecond,third,and fourth quarters of 1967,and the firstquarter of 1968.The Respondent offered Davis reemployment on April19, 1968.During her entire backpay period she worked forL.Frank & Co.,Inc.There is no question about heravailability for work nor that her obligations to mitigatedamages were fulfilled.The Trial Examiner finds thatbackpay due her,as alleged in the Specification,amounts to$293 plus interest at 6 percent per annum.AliceT.Dentley(Gabriel).Gabriel's backpay periodextends from June 25, 1961,through May 24, 1963,with theexclusion of the fourth quarter of 1961, for which no claimisbeing asserted.During the period claimed,Gabriel wasemployed at Cute-Togs of Nola, Inc. Her claim is for $21.13Since the evidence establishes Gabriel was employedduring the period claimed, she was available in the labormarket and satisfied her obligation to mitigate damages.The Trial Examiner finds that backpay due her, as allegedin the Specification, as amended,amounts to $21 plusinterest at 6 percent per annum.Gloria Dixon.Dixon's backpay period extends from June25, 1961,through April 19, 1963,with the exclusion of thethird quarter of 1961,the first and third quarters of 1962,and the first quarter of 1963,for which no claims are beingasserted.Throughout the backpay period Dixon worked for theNew Orleans Recreation Department in the costumedepartment.By working Dixon established her availabilityfor employment and satisfied her obligation to mitigatedamages. The Trial Examiner finds that backpay due her,as alleged in the Specification,amounts to $191 plusinterest at 6 percent per annum.MinnieM.Fernandez.Fernandez'backpay periodextends from June 25, 1961,through May 24, 1963,with theexclusion of the third quarter of 1963,for which no claim isbeing asserted.During the backpay period Fernandez was employed bythe Louisiana Garment Manufacturing Co., Inc—until laidoff around July 1961 because of shortage of work. She wasrehired by Louisiana Garment Manufacturing Co., Inc., inthe second quarter of 1962 and worked there until she waslaid off around December 22, 1962. Following both layoffsshe applied for unemployment compensation and drew73Gabriel,who lives in California,did not appear for testimony.cost make this impossible,so we wrote her a letter releasing her from theCounsel for Respondent stated, "The claim was amended to $21. We hadsubpoena"subpoenaed Mrs. Dentley[Gabriel], the travel expense plus the subpoena J.H. RUTTER REXMANUFACTURING COMPANYunemployment compensation following her second layoff.During the period of her layoff, she looked for work at suchplaces asLouisiana Garment, Haspel's, Famous Sternberg,Cute-Togs, Benny Davis, and J. H. Bonck. The fact thatFernandez found work is proof that she was looking forwork. During the entire backpay period Fernandez wasavailable for work and satisfied her obligations to mitigatedamages.The Trial Examiner finds that backpay due her,as allegedin the Specification, amounts to $2,185 plusinterest at 6 percent per annum.EthelMae Foreman (Askin).Askin's backpay periodextendsfrom June 25, 1961, to April 19, 1963. Throughoutthebackpay period Askin worked for the ClematisLaundromat. That Askin chose to work for ClematisLaundromat did not bar her reinstatement rights, as isurged by the Respondent,sinceit was not necessary for herto make a final choice between the two jobs until she wasoffered reinstatement.East Texas Steel Castings Co., Inc.,116 NLRB 1336, 1344, enfd. 255 F.2d 284 (C.A. 5). Inregard to the Respondent's claim that, by remaining atClematis Laundromat, Askin did not fulfill her concurrentobligation to seek substantially equivalent employment, thecredible record does not support a finding that the ClematisLaundromat job was not substantially equivalent to the oneAskin held at the Respondent's plant 14 Askin's job withClematis Laundromat was suitable alternate employmentwhich satisfied her obligation to mitigate damages. TheTrial Examiner finds that backpay due her, as alleged in theSpecification, amounts to $1,414 plus interest at 6 percentper annum.Edna Francis.Francis' backpay period extends from June25, 1961, through May 24, 1963, with the exclusion of thethird quarter of 1961, the third quarter of 1962, and aportion of the second quarter of 1962, for which no claimsare asserted.Francis was employed by B. F. Davis until she was laidoff for lack of work around June 1962. She registered withthe Louisiana State Employment Security Office and drewunemployment compensation until around February 1963.During her backpay period she searched for employmentand visited such employers as D. H. Holms, MaisonBlanche,Searsand Roebuck, Gus Mayer, Kreegers, Adlers,Krauss,Louisiana Garment, Haspel's, Excel, and SchramBrothers. She was reinstated by the Respondent in May1963.The Trial Examiner finds that Francis made a reasonableand diligent search for other employment and loss ofearnings, if any, was' not caused by her own willfulness andthat backpay due her, as alleged in the Specification,amounts to $1,161 plus interest at 6 percent per annum.Jimmie Lou Green.Green's backpay extends from June25, 1961, through May, 9, 1970, with the exclusion of allthose quarters for the period from the first quarter of 1967through the second quarter of 1970, for whichno claims are14Askin'sjob at the Respondent's plant was the sewing of button holeson hip pockets; at Clematis Laundromat her job was to wash and foldclothes. Apparently neither job required much skill or training.15Norton testified,"Ifwe are making no claim as far as gross for aparticularmonth in a quarter for purposes of the Specification we aresaying that she was either not available for work that month or out of thelabor market that month."27being asserted. Portions of some of those quarters claimedare also excluded.15With the exception of the third quarter of 1965, whenGreen worked for Mrs. Dessauer, she performed domesticwork for the Hess family in each of the quarters claimed inthe backpay period. While working for the Hess family, shedid not work during the summer months for which noclaims are asserted. When Green worked for the Respon-dent she performed bar tacking and loop tacking. Shereturned to work for the Respondent in May 1970 butsubsequently left her employment there due to an injurysustained while working.Green worked for Cute-Togs in the third quarter of 1963.She also sought work elsewhere and commenced workingfor the Hess family after she couldn't find a factoryjob. Shehad sought work with the Respondent.As in the case of Askin,there is nocredible proof thatsupports a finding that the work Green performed was notsubstantially equivalent employment to bar tacking andloop tacking. It was the Respondent's burden to presentsuch proof. Since the Respondent did not meet its burdenin this regard, the Trial Examiner is left to conjecture.Without appropriate proof the Trial Examiner cannot findthat domestic work, which may require excellence incooking,mending, and sewing, is not equivalent to bartacking and loop tacking. The difference of pay is notcontrolling because substantially equivalent employment isnot always compensated for by the same wage.Green made herself available for work during thebackpay periods claimed and satisfied her obligations tomitigate damages. The Trial Examiner finds that backpay isdue her, as alleged in the Specification, in the amount of$3,536 plus interest at 6 percent per annum.GustaviaHaynes (Gale).Gale is one of the individualswho was subject to the strike violence defense asserted bythe, Respondent in the earlier proceedings.16 Her backpayperiod extends from June 25, 1961, through May 9, 1970,with the exclusion of the fourth quarter of 1961, the firstand third quarters of 1962, and the second quarter of 1965,1967, the first and third quarters of 1968, and the thirdquarter of 1969, for which no claims are being asserted.Portions of other quarters are not being claimed. Duringthe backpay period Gale worked for Schram Brothers,Lynn Fashions, Inc., Louisiana Garment ManufacturingCo., Inc., Young Set, Inc., Local 602, and J. H. Bonck, Inc.In 1963 she performed domestic work, during which periodshe also registeredwith the Louisiana State EmploymentSecurity Office and drew unemployment compensation forapproximately 6 months. Besides looking for domesticwork she applied at Haspel's, Cute-Togs, and BonnieFrancis.Her work performance record indicates that shekept herself available for employment. The fact that sheobtained jobs indicates that she searched for work. TheTrial Examinerfinds no reasonto deny her the backpayclaimed in the Specification and finds that backpay due16 In view of this fact,Respondent's clams, as follows,is without meritsince it is clear that it would have been futile for Gale to have applied foremployment with the Respondent:"It is submitted that Gale surrenderedher reinstatement rights by making no applications at all at the Rutter Rexplant with the exception of the one made shortly after the termination ofthe strike in 1955." 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDher, as alleged in the Specification,amounts to$4,530 plusinterest at 6 percent per annum.Victoria Henderson.Henderson's backpay period extendsfrom June 25, 1961, through May 24, 1963, with theexclusionof the third quarter of 1962 and the year 1963, forwhich no claims are being asserted.Prior to the beginningof the backpay period, Henderson had worked for Seg-Marbut had been laid off because of a shortage of work. Upuntil the time she went to work for the Louisiana GarmentManufacturing Co., Inc.,in the second quarter of 1962, shewas registered with the Louisiana State EmploymentSecurity Office and was looking for any kind of work. Shecontacted a restaurant on Magazine Street,Wembley Tie,and Famous Sternberg.She found work at the LouisianaGarment Manufacturing Co., Inc.Sometimeprior to taking the Louisiana Garment job sheperformed domestic work for 2 or 3 weeks for 2 days aweek, earning$5 a day. While there is some doubt whetherinterimearnings for this domestic work have beenestablishedby sufficient evidence,since theGeneralCounsel has been liberal in allowing interim earnings in hisSpecification, the TrialExaminer will allow $40 as interimearnings.Otherwise the Trial Examiner finds no reason todeny the backpay sought by the General Counsel sinceHenderson has satisfied her obligation to mitigate damages.The Trial Examiner finds that backpay due Hendersonamounts to $2,123 plus interest at 6 percent per annum.Rose Marie Hicks.Hicks' backpay period extends fromJune 25, 1961, through May 9, 1970, with the exclusion ofthe second and third quarters of1962,the first, second, andfourth quarters of 1963, the first quarter of 1964, thesecond, third, and fourth quarters of 1965, the first, second,and fourth quarters of 1966, the third quarter of 1967, thefirst and second quarters of 1968, 1969,and 1970,for whichno claims are asserted.At the beginning of the backpay period Hicks wasemployed by Schram Brothers until it discontinuedbusiness,at which time she applied and was hiredby Cute-Togs. She quit Cute-Togs because it would not fix hermachine. Within 2 or 3 days she was hired by Comas PantsFactory, where she worked 3-1/2 months until she wasdischarged as a result of an argument.On appeal she wasfound eligible to draw unemployment compensation.Credible proof in the record does not establish that she wasdischarged for cause.About 2,months after she left ComasPants Factory, she was rehired by Cute-Togs where sheworked for theremainderof her backpay period. Duringthe 2-month period in which she was unemployed, sheregistered with the Louisiana State Employment SecurityOffice and drew unemployment compensation. She alsoapplied for work at various employers during this periodincluding Cute-Togs, Famous Sternberg, and Wembley Tieand took tests at the unemployment office for work atAmerican Can and for sales and commodity jobs.While Hicks' testimony was vague on the subject, itwould appear that she was incapacitated for about 3 weeksin 1964 by reason of a neck operation.Respondent claimsthat backpay should have been terminated as of that date,for had Hicks been working for the Respondent, she wouldhave quit. Such supposition is highly speculative. It doesnot take into account the Respondent's burden.There wasno showing that the Respondent in 1964 enforced a policywhich would have'deniedHicks sick leave under thecircumstances or that vacation time was not available forthe time lost.The Respondent's claim is without merit.Hicks'working records conclusively establish Hicks'availability in the labor market and she is entitled to thebackpay requested in the Specification.The Trial Examinerfinds thatbackpaydue her,as alleged in the Specification,amounts to$1,778plus interest at 6 percent per annum.Louise Jackson(deceased). Jackson's backpay periodextends from June 25, 1961,toMay 24, 1963. During theentire backpayperiod,Jackson performed domestic workfor John Dart. While the Respondent claims that such workwas not substantially equivalent to that which Jacksonperformed while working for the Respondent,itproducedno credible proof to support such claim.Thus theRespondent did not meet its burdenand the TrialExamineris leftwith no facts on which he can base a findingfavorable to the Respondent on this point.The fact that Jackson worked is evidence that she was notwillfully causing a loss of earnings and that she wasavailable for employment.Since proof does not establishthat Jackson was not entitled to the backpay claimed in theSpecification, the Trial Examiner finds that backpay dueJackson, as alleged in the Specification,was in the amountof $1,286 plus interest at 6 percent per annum.Eunice Johnson.Johnson's backpay period extends fromJune 25, 1961, through February 15, 1963. Her first job waswith the Respondent where she was in training.She wasrehired by the Respondent in February 1963.During her backpay period, Johnson worked for PelicanTomato Co., Inc., Southern Baptist Hospital, Perry'sRestaurant and Bar, and Chicken Alonzo. During thisperiod she also applied for employment at B. Bennett, aplace on Jeanette Street,sewing factories on JeffersonDavis and St. Bernard,and Louisiana Garment. She alsoapplied for work through the employment service, whichsent her to a sewing factory on Camp Street, where she filedan application.The Trial Examiner is convinced that Johnson made areasonable and diligent search for work and that any loss ofearnings were not caused by her own willfulness.The TrialExaminer finds that backpay due her,as alleged in theSpecification,amountsto $2,272plus 6 percent interest perannum.LelaMae Landry (Coston).Coston's backpay periodextends from June 25, 1961, through October 23, 1962. Noclaim for backpay is made for the third and fourth quartersof 1961.Coston's social security records indicate that she workedfor Equipto, Inc. Whileit is suggestedthat Equipto, Inc., isrelated to the Respondent, the record lacks sufficientcredible proof that during the backpay period Coston wasemployed by the Respondent.The Respondent claims that backpay should be disal-lowed for Coston as of September 1961 because it must bepresumed that her employment relationship with theRespondent would have terminated at the time of herpregnancy in 1961. The Respondent offered no credibleproof that under the Respondent's labor policy in 1961Coston's pregnancy would have caused the termination of J.H. RUTTER-REX MANUFACTURING COMPANY29her employment which was its burden. Thus the TrialExaminer can make no such finding.Since there is no credible proof that Coston wasunavailable for work or incurred willful loss of earnings, theTrial Examiner finds, as claimed in the Specification, thatbackpay due Coston, as alleged in the Specification,amounts to $192 plus 6 percent interest per annum.DorothyWhite (Learson).Learson'sbackpay periodextends from June 25, 1961, through May 24, 1963.Throughout the backpay period she performed domesticwork for Albert De Ben, Jr., and others. Learson looked forno other type of work. When offered employment by theRespondent in May 1963 she declined because she wasexpecting a baby but by letter stated, "I will apply later."Later she filed an application for employment.The Respondent contends that Learson's claim should bedismissed "on the grounds of abandonment of reinstate-ment rights and failure to seek substantially equivalentemployment during the backpay period." As to the former,the facts do not support such contention. Learson indicatedher willingness to return to the Respondent's employmentby filing an application for employment. As to the lattercontention, the Respondent, as was its burden, submittedno proof that the domestic work Learson performed wasnot substantially equivalent to the work she was engaged inwith the Respondent.The Trial Examiner is of the opinion that Learson isentitled to the backpay set out in the Specification andfinds that the backpay due her, as alleged in theSpecification, amounts to $1,591 plus interest at 6 percentper annum.Leonard Lewis.Lewis' backpay period extends from June25, 1961, through May 9, 1970. However, no backpay isclaimed after the third quarter of 1961. Except for a shorttime at Imperial Records, Inc., Lewis worked during theentire backpay period for Haspel Bros., Inc., doing layoutwork which was thesametype of work he performed for theRespondent. No valid affirmative defense is stated againsthis claim.The Trial Examiner finds that backpay due him, asalleged in the amendment to the Specification, amounts to$386rplus interest at 6 percent per annum.BessieMontgomery.Montgomery's backpay periodextends from June 25, 1961, through May 24, 1963, with theexclusion of the third quarter of 1961 through 1962, forwhich no claims are being asserted. During the backpayperiodMontgomery was employed by J. H. Bonck Co.,Inc., a garment plant. During the quarters claimed she waslaid off for lack of work and filed for unemploymentcompensation. She drew partial unemployment compensa-tion when work was slack. During the period, she appliedfor employment with such employers as Haspel's, FamousSternberg, Krauss, Maison Blanche, J. C. Penney, and theRespondent.The Trial Examiner is convinced that Montgomery madea reasonable and diligent search for other employment andloss of earnings, if any, was not caused by her ownwillfulness and finds that backpay due her, as alleged in theSpecification, amounts to $393 plus interest at 6 percent perannum.Adele Nash (Hall).Hall's backpay period extends fromJune 25, 1 961, through May 24, 1963. While working for theRespondent, she packed shirts and pants in boxes forshipping. During the entire backpay period she worked forSidney P. Prendergast, Sr., as a child care nurse. Hall wasreinstated by the Respondent in May 1963 and workeduntil it appeared her packing job would terminate. Sheapplied for social security.While employed by Prendergast, Hall, on a couple ofoccasions, requested employment with the Respondent. Shewas not hired. At that time it was difficult to obtain packingwork.Respondent contends that Hall should be deniedbackpay because she was content to remain at low payingdomestic work or other low paying employment withoutseeking higher wages and that such does not satisfy theobligation to mitigate her loss of earnings. The discrimina-tee'sduty to mitigate damages did not require that shesearch for a higher paying job if she was filling asubstantially equivalent or a suitable alternate job. It iscommon knowledge in the field of labor relations thatmany substantially equivalent jobs do not pay equal wages.Based on the record before him the Trial Examiner cannotfind that the job of a child care nurse is not substantiallyequivalent to a packer of shirts and pants. It appears thatthe responsibilities of the former would exceed those of thelatter.Moreover, the Respondent's failure to employ thediscriminatee upon her application contributed to thediscriminatee's loss of earnings,of which Respondent oughtnot to be heard to complain.The Trial Examiner is of the opinion that Hall satisfiedher obligations to mitigate damages and finds that backpaydue her,as alleged in the Specification,amounts to $1,533plus interest at 6 percent per annum.Desideria O'Campo.O'Campo's backpay period extendsfrom June 25, 1961, through May 24, 1963. During thebackpay period, O'Campo worked first for Stevens BandPaper Co., Inc., and then for Frank J. Mathew, Jr. Thelatterwas domestic work. Stevens Band closed its plantsometime in 1962. O'Campo sought work at other paperbag companies, candy companies, watched newspaperadvertisements for work, and looked for sewing work. TheemploymentwithMathew was obtained through anewspaper advertisement. Some of the places O'Campovisited for work were Virginia Paper Bag, Jacobs Candy,and the Roosevelt Hotel.Since it was not affirmatively shown that O'Campo wasunavailable for work or incurred willful loss of earningsduring the backpay period, the Trial Examiner finds, asalleged in the Specification, that backpay due O'Campoamounts to$766 plus 6 percent interest per annum.YvonneParnell (Charles).Charles'backpay periodextends from June 25, 1961, through March 27, 1963.Throughout the quarters claimed she worked as a domesticemployee for L.A. Gravois where she was paid $25 a week.She worked 5 days during the week from 9 a.m. to 2 p.m.Charles looked for work at Louisiana Garment and theTulane Shirt Factory and at several hotels including theDeville and Fontainbleau. She was "always looking for abetter job." She also checked newspaper advertisements forhelp wanted.The credible evidence adduced does not establish that 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles' domestic work was not substantially equivalent tothat which she performed for the Respondent. Nor does thecredible proof establish that she willfully removed herselffrom the labor market. The Trial Examiner finds, as allegedin the Specification, that there is backpay due her in theamount of $1,367 with interest at 6 percent per annum.Dorothy K Reed.Reed's backpay period extends fromJune 25, 1961, through May 24, 1963. Her earnings duringthisperiodwere derived from housework. During thebackpay period she was "goingto places trying to getapplications." She went to "the department stores and acouple of sewing factories." She also "went back to Rex";she wastold that Rex would call her. She was sent by"Social Security"to a glassfactory but "they wantedsomebody with a car." The job was not taken by Reedbecause "you had to stand out on the highway and wait fora bus." She also applied at a baby clothes factory onGentilly Road.Reed described her work at the Respondent's plant, "Amachine, there's a machine and you fasten the collar on itand you press down with your feet. They call it blockpoint."The Respondent has not established by credible evidencethat the housework performed by Reed was not substantial-ly equivalent to the block point she performed for theRespondent. Nor has the Respondent adduced credibleevidence to establish that Reed willfully removed herselffrom the labor market. The Trial Examiner finds,as allegedin the Specification, that backpay due Reed amounts to$962 plusinterestat 6 percent per annum.Adele L. Robertson.Robertson's backpay period extendsfrom June 25, 1961, through May 24, 1963. No claim forbackpay is made during the first, second, and third quartersof 1962.During the entire backpay period, except for the time shecared for her illsister-in-law and her children,she waseither gainfully employed or was actively looking for work.No claim is made for the period Robertson cared for hersister-in-law and her children. Prior to this period, whichextended from the end of 1961 to April 1962, she hadworked forSeg-Mar, Inc.Respondent contends that had Robertson worked for theRespondent she would have terminated her employmentlikewise to care for hersister-in-law and her children; thusit insiststhat her backpay should be cut off as of April 20,1962. The Trial Examiner considers such contention to behighly speculative without sufficient probative value to becredited. The Respondent would have the Trial Examinerguess as towhat Robertson would have done if she hadworked for the Respondent or how the Respondent wouldhave treated her under the circumstances. Perhaps theRespondent would have allowed her a leave of absence orperhaps others would have cared for her sister-in-law.After Robertson's sister-in-law died, Robertson searchedfor employment. She applied for employment with theRespondent, Bonck, and the UnionPassengerTerminal.She also went to Chicago,Illinois, seekingwork because shecouldn't find any work in New Orleans. She found work atthe St. Francis Hospital in Evanston, Illinois, where sheworked until she became ill with pneumonia. After recoveryshe returned to New Orleansand againsought work at suchplaces as Union Passenger Terminal, Tulane Shirt Factory,Blue Plate, Seg-Mar, and Benny Davis. She incurred travelexpenses which are allowed.There is no credible evidence that she willfully incurredloss of earnings. She made a reasonable and diligent searchfor work. The Trial Examiner finds that, as alleged in theSpecification, backpay, together with travel expenses, dueRobertson amounts to $1,181 plus interest at 6 percent perannum.RosalieThornton.Thornton's backpay period extendsfrom June 25, 1961, through May 24, 1963, with theexclusion of the second and fourth quarters of 1962 and thesecond quarter of 1963, for whichno claimsare beingasserted.Thornton worked for Ward's Discount House during thethird and fourth quarters of 1961 and the remainder of thequarter claimed at Murphy's Wholesale Tailors. Her job inboth places was tailoring work. The fact that she wasemployed establishes her desire to work. She satisfied anyobligation to mitigate damages. The Trial Examiner findsthat,as alleged in the Specification, backpay due heramounts to$807 plus interest at 6 percent per annum.MarjorieWalker.Walker's backpay period extends fromJune 25, 1961, through May 24, 1963, with no claim madefor the third quarter of 1961 and the third and fourthquarters of 1962.During the entire backpay period, Walker worked forLouisiana Garment Manufacturing Co., Inc. Respondentdoes not contend that she sustained a willful loss ofearnings. The Trial Examiner finds that, as alleged in theSpecification, backpay due Walker amounts to $351 plusinterest at 6 percent per annum.Alma Wallace.Wallace's backpay period extends fromJune 25, 1961, through May 24, 1963. However, no claim ismade for the backpay period after the third quarter of 1963,because of Wallace's retirement from the labor market.Wallace was employed during the entire backpay periodat Seg-Mar, a sewing factory in New Orleans. She qualifiesin all respects for the backpay claimed in the Specification,as amended. The Trial Examiner finds that backpay dueWallace amounts to $52 plus interest at 6 percent perannum.FannieM.WatfordWatford's backpay period extendsfrom June 25, 1961, through April 19, 1968, with theexclusion of the third quarter of 1964, and the first andsecond quarters of 1965. From the second quarter of 1964until the end of her backpay period, Watford was in theemploy of the Louisiana Garment Manufacturing Co., Inc.Prior to that time she was available for work and wascontinuously searching for work. Except when she nursedMrs. Stribley, she found no work. She sought work atImperialDyeHouse,Louisiana Garment, Tulane Shirts,Schram, B. Bennett, Harry Hymen, and other factories. Shealso followed newspaper advertisements for help wanted.On at least two occasions she contacted the Respondent, butwas not hired. She filed written applications with theRespondent on December 4, 1961, and September 27, 1961. J.H. RUTTER REX MANUFACTURING COMPANY31WhileWatford worked for Louisiana Garment sheengaged in a strike from November 3, 1966, until March 5,1968. She looked for work during this period and earned$100 during the carnival season working for "Greenburg'scostume place." 17The Respondent claims that Watford was offeredemployment by the Respondent sometime in December1961. The Respondent produced no credible written or oralsubstantiating evidence to support this contention; hencethe Trial Examiner finds the contention to be withoutmerit.Likewise without merit is the Respondent's contentionthatWatford should be disqualified for backpay duringthose quarters in which she engaged in a voluntary strikeagainst the Louisiana Garment. Not only does it appearthatWatford searched for work and performed some workduring that period, but the statute does not require that theduty imposed on a discriminatee to minimize his loss ofearningswhich stems from "the healthy policy ofpromoting production and employment" also requires thata discriminatee violate a lawful picket line placed at aninterim employer's establishment in order to mitigate anemployer's backpay liability arising from a discriminatorydischarge.Such sanction would clearly discourage theparticipation of interim employees in a lawful strike. Thus itwould impede and interfere with the right to strike whichthe Act protects. (See Section13 of the Act.) To disallowthe discriminatee backpay accruing while she was engagedin a lawful strike against her interim employer for suchreasonwould countervail the protection afforded toemployees in Section 7 of the Act. Furthermore, there is noproof that Watford would have withheld her services duringthis period had the Respondent offered her employment.Thus the Trial Examiner finds that Watford was notdisqualified for backpay during the period she engaged in astrike against Louisiana Garment Company.The Trial Examiner further finds that there is no credibleevidence to support a finding that during the backpayperiodWatford was out of the labor market, unavailablefor work or incurred a willful loss of earnings. The TrialExaminer further finds that backpay due Watford amountsto $9,95718 plus interest at 6 percent per annum.BeatriceWhite (Lane).Lane's backpay extends from June25, 1961, through May 24, 1963. Lane returned to work forthe Respondent in May 1963. During the backpay periodshe "put applications in at Steins, Holmes, Krauss andWrights on Rampart Street " She also applied for work atSchram, McKool, Tulane Shirt Shop, Louisiana Pants, andseveral department stores.Lane's only employment during her backpay period wassewing work which she performed in her home. While theTrial Examiner is not convinced that interim earnings fromthis work during the backpay period have been proved withsufficient specificity to warrant a finding, since the General17General Counsel concedes that the $100 may be included in interimearnings.isOne hundred dollars which was earned by Watford while she was onstrike has been deducted from the amount alleged in the Specification.19Nine hundred and sixty dollars,representing interim earnings, hasbeen deducted from the amount alleged in the Specification20 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, theCounsel concedes that interim earnings of "possibly $10 perweek" ought to be credited, the Trial Examinerallows asinterim earnings the amount of $120 a quarter for the eightquarters of the backpay period.The Trial Examiner finds that Lane made a reasonableand diligent search for work and that her loss of earnings, ifany,was not caused by her own willfulness. The TrialExaminer further finds backpay due Lane amounts to$3,007,19 plus 6 percent interest per annum.The Trial Examiner confirms the General Counsel'sSpecification, as amended, with the modifications abovenoted.Upon the foregoing findings of fact and conclusions oflaw and the entire record before the Trial Examiner andpursuant to Section 10(c) of theAct, the TrialExaminerissues the following recommended: 20SUPPLEMENTAL ORDERRespondent, J. H. Rutter-Rex Manufacturing Company,Inc.,New Orleans, Louisiana,its officers,agents, succes-sors, and assigns,shall make the employees involved in thisproceeding whole by payment to them of the followingamounts together with interest at the rate of 6 percent perannum,commencing June 2,1964,21 and continuing untilthe amounts are paid in full, but minus tax withholdingrequired by Federal and state laws.Victoria Allen$2,543.00Sonora Barnes (Rochon)340.00Doris E. Bowles812.00Marguerite Bozonier1,601.00Miriam Cheri530.00Bessie Cooper (Lee)1,591.00Georgiana Davis (Deruisa)2,252.00Lenora Davis293.00Alice T. Denley (Gabriel)21.00Gloria Dixon191.00Minnie M.Fernandez2,185.00EthelMae Foreman1,414.00(Askin)Edna Francis1,161.00Jimmie Lou Green3,536.00Gustavia Haynes (Gale)4,530.00VictoriaHenderson2,123.00Rose Marie Hicks1,778.00Louise Jackson (deceased)1,286.00Eunice Johnson2,272.00LilaMae Landry (Colton)192.00Dorothy White (Learson)1,591.00Leonard Lewis386.00BessieMontgomery393.00Adele Nash (Hall)1,533.00Desideria O'Campo766.00Yvonne Parnell (Charles)1,367.00findings, conclusions, and recommendedSupplementalOrder herein shall,as provided in Section 102.48 of the Rules and Regulations,be adopted bytheBoard and become its findings,conclusions,and order, and allobjections thereto shall be deemed waived for all purposes.21 June 2, 1964, is the date suggested by the General Counsel which theTrial Examiner finds to be a reasonable date under the circumstances ofthis case. 32Dorothy K. ReedAdele L. RobertsonRosalie ThorntonMarjorieWalkerAlma WallaceFannie M. WatfordBeatriceWhite (Lane)DECISIONS OF NATIONAL LABOR RELATIONS BOARD962.00In view of the death of Louise Jackson it is recommended1,181.00that the Respondent be ordered to pay to Jackson's estate807.00or any person or persons as their interests may appear the351.00backpay due and owing on behalf of Jackson,including52.00interest.SeeHerman Nelson Division,American Air Filter9,957.00Co., Inc.,127 NLRB 939.3,007.00